[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION AS TO COUNSEL FEES
This matter was commenced by the plaintiff condominium association to collect common charges from a unit owner.
As frequently happens in these matters, the defendant set in motion a "take no prisoners" defense and counter attack. The plaintiff was soon involved in defending itself against charges of various code violations.
Of course, as the defendant conceded at the hearing on counsel fees, these claims did not belong in this foreclosure suit, aimed at collecting common charges.
On the other hand, the plaintiff would have had to respond to these code violations at some point regardless of this suit.
One is left to ponder the wisdom of plaintiffs two law firms in amassing legal fees totaling $21,124.20 and disbursements of $842.00.
After examining the file, the court concludes that counsel fees should be awarded in the amount of $13,500.00. Disbursements of $842.00 are also allowed.
Anthony DeMayo Judge Trial Referee